Title: To George Washington from Henry Bouquet, 26 August 1758
From: Bouquet, Henry
To: Washington, George

 

Dear Sir
Reas Town Camp 26th Augt 1758

I had last night your favour of the 24th. 308 Beeves were brought here, and as 320 had been Sent from Cumberland 12 must have been lost—They are extremely bad, and I hope we Shall have no more Such Cattle from the Contractors.
I expect to day your Convoy wth the Indians I regret extremely the Loss of poor Bullen, which very truly is a great one at this juncture.
If there is any Team fit for Service in the Waggons that brought you the flour, I beg you will Keep them in the Service, and Send them here, where we have employment for them.
The first division of the artillery is over the Allegheny, and had no Stop or difficulty to go over the Gap: The Road will be cut to night to the foot of L. Hill, and in three days Sir John promises to be over to Loy. H.
The Second division will follow immediatly and I expect wth impatience the arrival of the General to move on mySelf. We must Shortly enter upon action, and I Know that we have time enough to carry our Point, if we meet with no new difficultys.
The first Point to Settle is the disposition of your Troops, of which I Shall inform you immediatly Please to Keep constant Partys upon your Road. I am wth great truth My Dear Sir Your most obedt humble Servant

Henry Bouquet


If Mr Hoops Should want any Escort, I beg you will furnish him one.
Mr Fraser went to Cumberland for two days and I have not Seen him Since.
In Case you Sent any Waggons this Way, he could take the opportunity of removing his family which he told me was his Intention.
My Compliment to Col. Byrd. am very Sorry of his Indisposition.


H. B.

Any Troops not belonging to your two Regts who could come to you, Please to order them all here.

